 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                            Case No.:   18CR05542-JLS
11
                 Plaintiff,
12
           v.                               ORDER AND JUDGMENT TO DISMISS
13                                          INFORMATION WITHOUT PREJUDICE
     FREDY ALEXANDER CAMPOS-
14   QUEVEDA,
15
                 Defendant.
16

17

18        Upon motion of the UNITED STATES OF AMERICA, and good cause
19 appearing,

20        IT IS ORDERED that the Information in Criminal Case No. 18CR05542-

21 JLS against defendant FREDY ALEXANDER CAMPOS-QUEVEDA be, and hereby is,

22 dismissed;

23        IT IS SO ORDERED.
24
     Dated: February 8, 2019
25

26

27

28
